DETAILED ACTION
1)	Claims 1 to 9 are pending in the instant application.  Claims 1 and 9 have been amended as requested by Applicant in the correspondence filed 25 January of 2021.
Notice of Pre-AIA  or AIA  Status
2)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3)	Applicant's election with traverse of the invention of Group II, and SEQ ID NO:6 as the species of peptide, in the replies filed on 13 July of 2020 and 25 January of 2021 is acknowledged.  The traversal is on the ground(s) that “[t]he claims are all drawn to the potential early detection and diagnosis of cancers and diseases”.  This is not found persuasive because NONE of the instant claims are drawn to a method for the detection and diagnosis of cancers and diseases.  Claims 1 to 8 are drawn to an expression vector that is chemically, structurally and functionally unrelated to the antibody of claim 9.  Because claims 1 to 8 are drawn to a product that does not share a common inventive concept with the product of claim 9, there is absolutely no reasonable expectation that prior art which anticipates the antibody of claim 9 will anticipate or render obvious the expression vector of claims 1 to 8, which do not encode the antibody of claim 9.  Therefore, the examination of these two structurally and functionally unrelated compounds in a single application constitutes an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.  Consequently, claims 1 to 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
4)	The information disclosure statement (IDS) submitted on 25 March of 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
5)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by Applicant in a proper information disclosure statement that complies with 37 CFR 1.98, they have not been considered.
6)	Applicant is advised that M.P.E.P. 609.02(A)(2) states that “[t]he examiner will consider information which has been considered by the Office in a parent application when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation- in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent”.  Therefore, Applicant is hereby assured that information which has been considered by the Office in any parent of the instant application has been considered by the examiner in the instant application.  However, if applicant desires the information to be printed on the patent they must submit an information disclosure statement in accordance with 37 CFR 1.98.
Specification
7)	The abstract of the disclosure is objected to because, as amended, it still contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
8)	The specification is objected to because there is text on pages 33 to 46 therein that does not comply with 37 C.F.R § 1.52(b)(2)(i), which requires that the specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications (including reissue applications) and reexamination proceedings to the specification, except as provided for in §§ 1.821  through 1.825, must have lines that are 1 1/2 or double spaced.   Correction is required.
9)	The specification is objected to because the text on pages 46 to 48 makes reference to specific claims, which is not permitted.  See M.P.E.P. § 608.01(m).
Drawings
10)	The drawings in the instant application do not comply with 37 C.F.R. § 1.821(d), which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence.   Specifically, Figure 2 of the instant application discusses eight particular nucleotide sequences without employing the required sequence identifiers.  M.P.E.P. 2422.02 expressly states that “when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings”.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11)	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This claim encompasses an antibody, or an antigen binding fragment thereof, that binds to a polypeptide encoded by SEQ ID NO:1 or 10 of the instant application and, specifically, a polypeptide having the amino acid sequence of SEQ ID NO:6.  However, the claimed  subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession thereof.  
The issue of written description as it applies to antibodies was addressed at length by the court in Amgen Inc. v, Sanofi, 872 F.3d 1367 (2017), which stated that:
We next consider whether the trial court improperly instructed the jury on written
description. The district court correctly instructed the jury that in order to satisfy the written 
description requirement, a patentee may disclose either a representative number of species falling within the scope of the genus or disclose structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus. Additionally, however, the district court further instructed the jury that:
In the case of a claim to antibodies, the correlation between structure and function
may also be satisfied by the disclosure of a newly characterized antigen by its
structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that
production of antibodies against such an antigen was conventional or routine.
J.A. 1580. Appellants argue that this instruction is erroneous because disclosing an antigen does not satisfy the written description requirement for a claim to an antibody. Appellees respond that the instruction was proper because it merely restates the law as set forth in Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002), Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004), and Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011). As discussed below, the district court's instruction is not legally sound and is not based on any binding precedent. Accordingly, we conclude that the instruction was improper.
The district court's instruction traces its roots back to PTO guidelines first discussed by this court in Enzo Biochem. That case involved claims directed to nucleic acid probes that were defined by their function of selectively hybridizing to the genetic material of certain bacteria. Enzo Biochem, 323 F.3d at 960. We noted in that case that not "all functional descriptions of genetic material fail to meet the written description requirement." Id. at 964. Instead, we cited the PTO's Guidelines on written description for the proposition that "functional characteristics when coupled with a known or disclosed correlation between function and structure" may satisfy the written description requirement. Id. (citing Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1, "Written Description" Requirement 66 Fed. Reg. 1099-01, 1106 ("Guidelines")).  We further noted, in dicta, that "the PTO would find compliance with 112, ¶] 1, for a claim to an isolated antibody capable of binding to antigen X, notwithstanding the functional definition of the antibody, in light of the well-defined structural characteristics for the five classes of antibody, the functional characteristics of antibody binding, and the fact that the antibody technology is well developed and mature." Id. (citing Synopsis of Application of Written Description Guidelines, at 60, available at https://web.archive.org/web/20041101121800/http://www.uspto.gov/web/menu/written.pdf).
In Noelle, the patent owner claimed an antibody and sought to claim priority to an earlier filed patent. 355 F.3d at 1349. Noelle argued that "because antibodies are defined by their binding affinity to their antigens, he sufficiently described [the claimed antibody] by stating that it binds to [a disclosed antigen]." Id. We rejected this argument and concluded that the claims were not entitled to the earlier priority date because "Noelle failed to disclose the structural elements of [the] antibody or antigen in his earlier ... application." Id. In reaching this conclusion, we acknowledged that according to Enzo, "as long as an applicant has disclosed a `fully characterized antigen,' either by its structure, formula, chemical name, or physical properties, or by depositing the protein in a public depository, the applicant can then claim an antibody by its binding affinity to that described antigen." Id. But because Noelle did not disclose structure for the antibody or the antigen, we did not rely on Enzo to find that the patentee had satisfied the written description requirement.
Then, in Centocor, we examined Enzo and Noelle as well as the PTO Guidelines and held that the antibody claims at issue were invalid for lack of written description. 636 F.3d at 1351-53.  We noted that under the PTO's Guidelines, "an applicant can claim an antibody to novel protein X without describing the antibody when (1) the applicant fully discloses the novel protein and (2) generating the claimed antibody is so routine that possessing the protein places the applicant in possession of an antibody." Id. at 1351-52.  The patentee there had claimed a "class of antibodies containing a human variable region that have particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity." Id. at 1352. The claimed antibodies could bind to "the human TNF-α protein." Id. at 1351. The patentee there argued that under Noelle and the PTO Guidelines, "fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α." Id. We held, however, that even though the patentee had disclosed the human TNF-α protein, the claims were still invalid. Id. at 1352-53. We questioned the propriety of the "newly characterized antigen" test and concluded that instead of "analogizing the antibody-antigen relationship to a `key in a lock,'" it was more apt to analogize it to a lock and "a ring with a million keys on it." Id. at 1352.
Centocor is the only case where we examined the "newly characterized antigen" test in some detail. The test was not central to the holding in either Enzo or Noelle and neither case explored it in much depth. And in Noelle, we cautioned that "each case involving the issue of written description[] `must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.'" Id. at 1349 (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562 (Fed. Cir. 1991)).
The essential problem with the jury instruction given in this case is that it effectively permitted the jury to dispense with the required finding of a "written description of the invention." 35 U.S.C. § 112. Our en banc decision in Ariad, reflecting earlier decisions such as Schriber-Schroth Co. v. Cleveland Trust Co., 305 U.S. 47, 56-57, 59 S.Ct. 8, 83 S.Ct. 34 (1938), and In re Ruschig, 379 F.2d 990, 991-95 (CCPA 1967), made clear that, to satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it.  Ariad, 598 F.3d at 1345-46, 1347-48.  Yet the instruction in this case invites just that improper equation. A jury
would naturally under-stand the instruction to permit it to deem any antibody within the
claim adequately described merely because the antibody could easily be "produc[ed]" (and, implicitly, used as an antibody). J.A. 1580 (requirement "may ... be satisfied" if antigen is newly characterized and "production of antibodies against such an antigen was conventional or routine"). Indeed, the instruction does not even require any particular antibody to be easily made; all it requires is that "production of antibodies" — some, not all — "against [a newly characterized] antigen" be conventional or routine. By permitting a finding of adequate written description merely from a finding of ability to make and use, the challenged sentence of the jury instruction in this case ran afoul of what is perhaps the core ruling of Ariad.
We cannot say that this particular context, involving a "newly characterized antigen" and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of "make and use" (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do. 
An adequate written description must contain enough information about the actual makeup of the claimed products — "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function."  Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid on PCSK9 ... does not tell you anything at all about the structure of the antibody"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody-antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
A court may take judicial notice of a fact only when it is either "generally known" or "accurately and readily [discernible] from sources whose accuracy cannot reasonably be questioned." Fed. R. Evid. 201(b); see B.V.D. Licensing Corp. v. Body Action Design, Inc., 846 F.2d 727, 728 (Fed. Cir. 1988) ("Courts may take judicial notice of facts of universal notoriety, which need not be proved, and of whatever is generally known within their jurisdictions." (citing Brown v. Piper, 91 U.S. 37, 23 S.Ct. 200 (1875))). Because the scientific premise behind the "newly characterized antigen" test stated in the instruction in this case was neither "generally known" nor "accurately and readily" ascertainable, we cannot take judicial notice of the premise and displace the required fact finding with what amounts to a rule of law. We are not required to conclude otherwise, and depart from the plain restriction on judicial notice, by the statement in Enzo, which was unnecessary to its holding, about what PTO Guidelines indicated the PTO would find.  
Further, the "newly characterized antigen" test flouts basic legal principles of the written description requirement. Section 112 requires a "written description of the invention."  But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The test thus contradicts the statutory "quid pro quo" of the patent system where "one describes an invention, and, if the law's other requirements are met, one obtains a patent."  Ariad, 598 F.3d at 1345.  Indeed, we have generally eschewed judicial exceptions to the written description requirement based on the subject matter of the claims. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 925 (Fed. Cir. 2004) (noting that "the statute applies to all types of inventions").  And Congress has not created a special written description requirement for antibodies as it has, for example, for plant patents. See, e.g., 35 U.S.C. § 162 (exempting plant patents from § 112 "if the description is as complete as is reasonably possible").
The instant specification does not describe even a single embodiment of the claimed antibody by what it is rather than by what is does.  A claim to a compound that is functionally defined, in the absence of a disclosure of that structural feature or combination of structural features essential to the required function constitutes nothing more than a wish to know the identity of any compound possessing that function.  In the instant case, the specification fails to disclose those structural features, such as a specific set of CDRs, that distinguishes an antibody that binds to a protein having the amino acid sequence presented in SEQ ID NO:6 of the instant application from an antibody that does not.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice of an invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“	It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, the instant specification fails to provide evidence of a reduction to practice of even a single embodiment of the claimed antibody, much less a representative number of species within the genus of antibodies encompassed by claim 9 of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/Primary Examiner, Art Unit 1649